Order entered March 21, 2022




                                    In the
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-01085-CV

           IN RE PRICEWATERHOUSECOOPERS LLP, Relator

          Original Proceeding from the 14th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-14494

                                  ORDER
              Before Justices Myers, Partida-Kipness, and Carlyle

      Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus. We also LIFT the stay issued by our December 10, 2021 order.


                                             /s/   CORY L. CARLYLE
                                                   JUSTICE